Title: From Alexander Hamilton to Edmond Charles Genet, 25 May 1793
From: Hamilton, Alexander
To: Genet, Edmond Charles



Philadelphia May 25. 1793

Mr. Hamilton presents his Compliments to Mr. Genet—has the honor to inclose him a sketch of the state of payments on account of the three Millions for which an arrangement was made with Mr. Ternant—shewing a sum yet to be paid of One hundred and seventy six thousand three hundred and Eighty three Dollars and Eight-Nine Cents, beyond those heretofore paid and those for which collateral engagements have been entered into by the Treasury. How far Mr. Ternant’s operations may have anticipated this ballance is a point unknown to Mr. Hamilton and concerning which Mr. Genet will no doubt have received precise information from Mr. Ternant.
The ballance still remaining to be paid of the 4000000 promised for St Domingo is not necessary to be specified for the immediate purpose; as it is understood to be pledged for the payment of the Bills drawn by the Administration of that Colony & virtually accepted by the late Consul-General of France
